Title: To Alexander Hamilton from James Miller, 31 October 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Trenton Octr. 31—1799.
          
          I do myself the honor of sending You Copy of a Letter this moment recd from Col Parker—Its probable that he may have wrote you himself—not being certain of this has induced me to give you the earliest information—I am Sir Your very Hl Sr
          
            Jas. Miller
            Agt Qr. Mr Genl.
          
          
            This Office removes to Philada on Monday & I leave this on tuesday Morning—
          
          Majr Gl Hamilton.
        